Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19          PageID.1    Page 1 of 32




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


 MARK KOKOSZKI, individually and on
 behalf of all others similarly situated,        Case No. 19-cv-10302


                     Plaintiff,                  CLASS ACTION COMPLAINT
                                                 JURY TRIAL DEMANDED
       v.

 PLAYBOY ENTERPRISES, INC., a
 Delaware corporation,


                     Defendant.

      Plaintiff Mark Kokoszki (“Plaintiff”), individually and on behalf of himself

and all others similarly situated, by and through his attorneys, makes the following

allegations pursuant to the investigation of his counsel and based upon information

and belief, except as to allegations specifically pertaining to himself and his

counsel, which are based on personal knowledge.

                                  INTRODUCTION

      1.      Between January 30, 2016 and July 30, 2016, Defendant Playboy

Enterprises, Inc. (“Playboy”) rented, exchanged, and/or otherwise disclosed

personal information about Plaintiff Mark Kokoszki’s Playboy magazine

subscription to data aggregators, data appenders, data cooperatives, and list

brokers, among others, which in turn disclosed his information to aggressive
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.2   Page 2 of 32




advertisers, political organizations, and non-profit companies. As a result, Mr.

Kokoszki has received a barrage of unwanted junk mail. By renting, exchanging,

and/or otherwise disclosing Mr. Kokoszki’s Personal Reading Information (defined

below) between January 30, 2016 and July 30, 2016, Playboy violated Michigan’s

Preservation of Personal Privacy Act, H.B. 5331, 84th Leg. Reg. Sess., P.A. No.

378, §§ 1-4 (Mich. 1988), id. § 5, added by H.B. 4694, 85th Leg. Reg. Sess., P.A.

No. 206, § 1 (Mich. 1989) (the “PPPA”). 1

      2.      Documented evidence confirms these facts. For example, a list

broker, Specialists Marketing Services, Inc., (“SMS”) offers to provide renters

access to the Personal Reading Information of 100,749 active U.S. subscribers

from the “Playboy Magazine – U.S. Subscribers” mailing list at a base price of

“$105/M [per thousand],” (i.e., 10.5 cents apiece).




1
  In May 2016, the Michigan legislature amended the PPPA. See S.B. 490, 98th
Leg., Reg. Sess., P.A. No. 92 (Mich. 2016) (codified at M.C.L. § 445.1711, et
seq.). The May 2016 amendment to the PPPA, which became effective on July 31,
2016, does not apply retroactively to claims that accrued prior to its July 31, 2016
effective date. See Boelter v. Hearst Commc’ns, Inc., 192 F. Supp. 3d 427, 439-41
(S.D.N.Y. 2016) (holding that “the amendment to the [PP]PA does not apply to
Plaintiffs’ claims, and the Court will assess the sufficiency of those claims under
the law as it was when Plaintiffs’ claims accrued.”) (citing Landgraf v. USI Film
Prods., 511 U.S. 224, 286 (1994)). Because the claims alleged herein accrued, and
thus vested, prior to the July 31, 2016 effective date of the amended version of the
PPPA, the pre-amendment version of the PPPA applies in this case. See Horton v.
GameStop, Corp., No. 18-cv-00596-GJQ-PJG, Dkt. 18 at 3-5 (W.D. Mich. 2018).

                                         2
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19   PageID.3   Page 3 of 32




See Complaint Ex. B.
                                    3
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19       PageID.4    Page 4 of 32




      3.      Renters are able to access the Personal Reading Information of

Playboy subscribers based on, but not limited to, “age,” “income,” and whether

they are “gift givers.” Id.

      4.      As recently as December 26, 2017, Playboy also offered access to its

“Enhanced Masterfile” list at the same base rate of “$105/M.”




See Complaint Ex. C. The “Enhanced Masterfile” list gave renters access to the
                                        4
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.5      Page 5 of 32




Personal Reading Information of Playboy subscribers based on additional selection

criteria, such as whether the subscriber enjoys “golf,” “boating/sailing,” and

“dieting/weight control.” Id.

      5.      By renting, exchanging, or otherwise disclosing the Personal

Reading Information of its Michigan-based subscribers between January 30, 2016

and July 30, 2016, Playboy violated the PPPA. Subsection 2 of the PPPA

provides:

             [A] person, or an employee or agent of the person,
             engaged in the business of selling at retail, renting, or
             lending books or other written materials ... shall not
             disclose to any person, other than the customer, a record
             or information concerning the purchase ... of those
             materials by a customer that indicates the identity of the
             customer.

PPPA § 2.

      6.      Accordingly, Plaintiff brings this Class Action Complaint against

Playboy for its intentional and unlawful disclosure of its customers’ Personal

Reading Information in violation of the PPPA, and for unjust enrichment.

                            NATURE OF THE CASE

      7.      To supplement its revenues, Playboy rents, exchanges, or otherwise

discloses its customers’ personal information—including their full names, titles of

magazines subscribed to, and home addresses (collectively “Personal Reading

Information”), as well as myriad other personal, lifestyle, and demographic


                                          5
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19           PageID.6   Page 6 of 32




information such as gender, age, ethnicity, income, religion, parental status, and

political affiliation—to data aggregators, data appenders, data cooperatives, and

other third parties without the written consent of its customers.

      8.      By renting, exchanging, or otherwise disclosing – rather than selling

– its customers’ Personal Reading Information, Playboy is able to disclose the

information time and time again to countless third parties.

      9.      Playboy’s disclosure of Personal Reading Information, and other

personal, demographic, and lifestyle information is not only unlawful, but also

dangerous because it allows for the targeting of particularly vulnerable members of

society. In fact, almost any organization can rent a customer list from Playboy that

contains a number of categories of detailed subscriber information. For example,

almost any organization could rent a list with the names and addresses of all

Playboy customers who are female, over the age of 50, and with a net worth of

greater than $500,000.

      10.     While Playboy profits handsomely from the unauthorized rental,

exchange, and/or disclosure of its customers’ Personal Reading Information and

other personal information, it does so at the expense of its customers’ privacy and

statutory rights because Playboy does not obtain its customers’ written consent

prior to disclosing their Personal Reading Information.




                                          6
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.7    Page 7 of 32




                                    PARTIES

       11.    Plaintiff Mark Kokoszki is a natural person and citizen of the State of

Michigan. Plaintiff Kokoszki is a subscriber to Playboy magazine, and was a

subscriber between January 30, 2016 and July 30, 2016, as well. Playboy

magazine is published by Playboy. While residing in, a citizen of, and present in

Michigan, Plaintiff Kokoszki purchased his subscription to Playboy magazine

directly from Playboy. Prior to and at the time he subscribed to Playboy, Playboy

did not notify Plaintiff Kokoszki that it discloses the Personal Reading Information

of its customers, and Plaintiff Kokoszki has never authorized Playboy to do so.

Furthermore, Plaintiff Kokoszki was never provided any written notice that

Playboy rents, exchanges, or otherwise discloses its customers’ Personal Reading

Information, or any means of opting out. Since subscribing to Playboy, and

between January 30, 2016 and July 30, 2016, Playboy disclosed, without consent

or prior notice, Plaintiff Kokoszki’s Personal Reading Information to data

aggregators, data appenders, and/or data cooperatives, who then supplement that

information with data from their own files. Moreover, during that same period,

Playboy rented or exchanged mailing lists containing Plaintiff Kokoszki’s Personal

Reading Information to third parties seeking to contact Playboy subscribers,

without first obtaining Plaintiff Kokoszki’s written consent or even giving him

prior notice of the rentals, exchanges, and/or other disclosures. Because Playboy


                                         7
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19          PageID.8   Page 8 of 32




rented, exchanged, and/or otherwise disclosed his Personal Reading Information,

Plaintiff Kokoszki now receives junk mail from charities and other organizations

that do not offer products or services to consumers. These unwarranted mailings

waste Plaintiff Kokoszki’s time, money, and resources. These harassing junk

mailings received by Plaintiff Kokoszki’ are attributable to Playboy’s unauthorized

rental, exchange, and/or disclosure of his Personal Reading Information. Because

Plaintiff Kokoszki is entitled by law to privacy in his Personal Reading

Information, and because he paid money for his subscription, Playboy’s disclosure

of his Personal Reading Information deprived Plaintiff Kokoszki of the full set of

benefits to which he was entitled as a part of his Playboy subscription, thereby

causing economic harm. Accordingly, what Plaintiff Kokoszki received (a

subscription without statutory privacy protections) was less valuable than what he

paid for (a subscription with accompanying statutory privacy protections), and he

would not have been willing to pay as much, if at all, for his Playboy subscription

had he known that Playboy would disclose his Personal Reading Information.

       12.    Defendant Playboy Corporation is a Delaware corporation with its

principal place of business at 10960 Wilshire Blvd., Suite 2200, Los Angeles, CA

90024. Playboy does business throughout Michigan and the entire United States.

                         JURISDICTION AND VENUE

      13.     This Court has subject matter jurisdiction over this civil action


                                          8
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19            PageID.9    Page 9 of 32




pursuant to 28 U.S.C. § 1332(d) because there are more than 100 class members

and the aggregate amount in controversy exceeds $5,000,000, exclusive of interest,

fees, and costs, and at least one Class member is a citizen of a state different from

Defendant. This Court has supplemental jurisdiction over state law claims

pursuant to 28 U.S.C. § 1367.

      14.     The Court has personal jurisdiction over Playboy because Plaintiff’s

claims arose in substantial part from actions and omissions in Michigan, including

from Plaintiff’s purchase of a Playboy subscription in Michigan, Playboy’s

direction of such Playboy subscription into Michigan, and Playboy’s failure to

obtain Plaintiff’s written consent in Michigan prior to disclosing his Personal

Reading Information, including his residential address in Michigan, to another

person, the effects of which were felt from within Michigan by a citizen and

resident of Michigan. Personal jurisdiction also exists over Playboy in Michigan

because Playboy conducts substantial business within Michigan, such that Playboy

has significant, continuous, and pervasive contacts with the State of Michigan.

      15.      Venue is proper in this District pursuant to 28 U.S.C. § 1391

because Playboy does substantial business in this District and a substantial part of

the events giving rise to Plaintiff’s claims took place within this judicial District.




                                           9
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19            PageID.10    Page 10 of 32




                             FACTUAL BACKGROUND

                   Michigan’s Preservation of Personal Privacy Act

      16.        In 1988, members of the United States Senate warned that records of

consumers’ purchases and rentals of audiovisual and publication materials offer “a

window into our loves, likes, and dislikes,” and that “the trail of information

generated by every transaction that is now recorded and stored in sophisticated

record-keeping systems is a new, more subtle and pervasive form of surveillance.”

S. Rep. No. 100-599 at 7–8 (1988) (statements of Sens. Simon and Leahy,

respectively).

      17.        Recognizing the need to further protect its citizens’ privacy rights,

Michigan’s legislature enacted the PPPA “to preserve personal privacy with respect

to the purchase, rental, or borrowing of certain materials,” by prohibiting

companies from disclosing certain types of sensitive consumer information. H.B.

No. 5331, 1988 Mich. Legis. Serv. 378 (West).

      18.        Subsection 2 of the PPPA states:

             [A] person, or an employee or agent of the person,
             engaged in the business of selling at retail, renting,
             or lending books or other written materials . . . shall
             not disclose to any person, other than the customer, a
             record or information concerning the purchase . . . of
             those materials by a customer that indicates the identity
             of the customer.

PPPA § 2 (emphasis added).


                                            10
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19          PageID.11    Page 11 of 32




      19.     Michigan’s protection of reading information reflects the “gut

feeling that people ought to be able to read books and watch films without the

whole world knowing,” and recognizes that “[b]ooks and films are the intellectual

vitamins that fuel the growth of individual thought. The whole process of

intellectual growth is one of privacy—of quiet, and reflection. This intimate

process should be protected from the disruptive intrusion of a roving eye.” S. Rep.

No. 100–599, at 6 (Statement of Rep. McCandless).

      20.     As Senator Patrick Leahy recognized in proposing the Video and

Library Privacy Protection Act (later codified as the Video Privacy Protection Act,

18 U.S.C. § 2710), “[i]n practical terms our right to privacy protects the choice of

movies that we watch with our family in our own homes. And it protects the

selection of books that we choose to read.” 134 Cong. Rec. S5399 (May 10, 1988).

      21.     Senator Leahy also explained why choices in movies and reading

materials are so private: “These activities are at the core of any definition of

personhood. They reveal our likes and dislikes, our interests and our whims. They

say a great deal about our dreams and ambitions, our fears and our hopes. They

reflect our individuality, and they describe us as people.” Id.

      22.     Michigan’s passage of the PPPA also established as a matter of law

“that a person’s choice in reading, music, and video entertainment is a private

matter, and not a fit subject for consideration by gossipy publications, employers,

                                          11
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19          PageID.12    Page 12 of 32




clubs, or anyone else for that matter.” Privacy: Sales, Rentals of Videos, etc.,

House Legislative Analysis Section, H.B. No. 5331, Jan. 20, 1989 (attached hereto

as Exhibit A).

        23.    Despite the fact that thousands of Michigan residents subscribe to

Playboy’s publications, Playboy disregarded its legal responsibility by

systematically violating the PPPA.

    The Personal Information Market: Consumers’ Personal Information Has Real
                                      Value

        24.    In 2001, Federal Trade Commission (“FTC”) Commissioner Orson

Swindle remarked that “the digital revolution . . . has given an enormous capacity

to the acts of collecting and transmitting and flowing of information, unlike

anything we’ve ever seen in our lifetimes . . . [and] individuals are concerned about

being defined by the existing data on themselves.” 2

        25.    More than a decade later, Commissioner Swindle’s comments ring

truer than ever, as consumer data feeds an information marketplace that supports a

$26 billion dollar per year online advertising industry in the United States. 3


2
 The Information Marketplace: Merging and Exchanging Consumer Data (Mar.
13, 2001), at 8:15-11:16, available at
https://www.ftc.gov/sites/default/files/documents/public_events/information-
marketplace-merging-and-exchanging-consumer-data/transcript.pdf (last visited
Jan. 29, 2019).
3
 See Web’s Hot New Commodity: Privacy, WSJ.com (Feb. 28, 2011),
http://online.wsj.com/article/SB10001424052748703529004576160764037920274
                                          12
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19          PageID.13     Page 13 of 32




      26.     The FTC has also recognized that consumer data possesses inherent

monetary value within the new information marketplace and publicly stated that:

             Most consumers cannot begin to comprehend the types
             and amount of information collected by businesses, or
             why their information may be commercially valuable.
             Data is currency. The larger the data set, the greater
             potential for analysis—and profit. 4

      27.     In fact, an entire industry exists while companies known as data

aggregators purchase, trade, and collect massive databases of information about

consumers. Data aggregators then profit by selling this “extraordinarily intrusive”

information in an open and largely unregulated market. 5

      28.     The scope of data aggregators’ knowledge about consumers is

immense: “If you are an American adult, the odds are that [they] know[] things

like your age, race, sex, weight, height, marital status, education level, politics,

buying habits, household health worries, vacation dreams—and on and on.” 6


.html (last visited Jan. 29, 2019).
4
  Statement of FTC Commissioner Pamela Jones Harbour (Dec. 7, 2009), at
2, available at
https://www.ftc.gov/sites/default/files/documents/public_statements/remark
s-ftc-exploring-privacy-roundtable/091207privacyroundtable.pdf (last
visited Jan. 29, 2019) (emphasis added).
5
 See Martha C. White, Big Data Knows What You’re Doing Right Now,
TIME.com (July 31, 2012), http://moneyland.time.com/2012/07/31/big-data-
knows-what-youre-doing-right-now/ (last visited Jan. 29, 2019).
6
 Natasha Singer, You for Sale: Mapping, and Sharing, the Consumer Genome,
N.Y. Times (June 16, 2012), available at
                                           13
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19           PageID.14    Page 14 of 32




          29.    Further, “[a]s use of the Internet has grown, the data broker industry

has already evolved to take advantage of the increasingly specific pieces of

information about consumers that are now available.” 7

          30.    Recognizing the serious threat the data mining industry poses to

consumers’ privacy, on July 25, 2012, the co-Chairmen of the Congressional Bi-

Partisan Privacy Caucus sent a letter to nine major data brokerage companies

seeking information on how those companies collect, store, and sell their massive

collections of consumer data. 8

          31.    In their letter, the co-Chairmen recognized that:

                By combining data from numerous offline and online
                sources, data brokers have developed hidden dossiers on
                every U.S. consumer. This large[-]scale aggregation of
                the personal information of hundreds of millions of
                American citizens raises a number of serious privacy
                concerns. 9

http://www.nytimes.com/2012/06/17/technology/acxiom-the-quiet-giant-of-
consumer-database-marketing.html (last visited Jan. 29, 2019).
7
 Letter from Senator John D. Rockefeller IV, Chairman, Senate Committee on
Commerce, Science, and Transportation, to Scott E. Howe, Chief Executive
Officer, Acxiom (Oct. 9, 2012) available at
http://www.commerce.senate.gov/public/?a=Files.Serve&File_id=3bb94703-5ac8-
4157-a97b-a658c3c3061c (last visited Jan. 29, 2019).
8
  See Bipartisan Group of Lawmakers Query Data Brokers About Practices
Involving Consumers’ Personal Information, Website of Senator Ed Markey (July
24, 2012), http://www.markey.senate.gov/news/press-releases/bipartisan-group-
of-lawmakers-query-data-brokers-about-practices-involving-consumers-personal-
information (last visited Jan. 29, 2019).
9
    Id.
                                            14
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19          PageID.15   Page 15 of 32




           32.   Data aggregation is especially troublesome when consumer

information is sold to direct-mail advertisers. In addition to causing waste and

inconvenience, direct-mail advertisers often use consumer information to lure

unsuspecting consumers into various scams, 10 including fraudulent sweepstakes,

charities, and buying clubs. Thus, when companies like Playboy share information

with data aggregators, data cooperatives, and direct-mail advertisers, they

contribute to the “[v]ast databases of names and personal information” that are

often “sold to thieves by large publicly traded companies,” which “put[s] almost

anyone within the reach of fraudulent telemarketers” and other criminals. 11

           33.   Information disclosures like Playboy’s are particularly dangerous to

the elderly. “Older Americans are perfect telemarketing customers, analysts say,

because they are often at home, rely on delivery services, and are lonely for the

companionship that telephone callers provide.” 12 The FTC notes that “[t]he




10
  See Prize Scams, Federal Trade Commission,
http://www.consumer.ftc.gov/articles/0199-prize-scams (last visited Jan. 29, 2019).
11
   Charles Duhigg, Bilking the Elderly, With a Corporate Assist, N.Y. Times, May
20, 2007, available at
http://www.nytimes.com/2007/05/20/business/20tele.html?pagewanted=all&_r=0
(last visited Jan. 29, 2019).

12
     Id.

                                           15
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19          PageID.16   Page 16 of 32




elderly often are the deliberate targets of fraudulent telemarketers who take

advantage of the fact that many older people have cash reserves or other assets to

spend on seemingly attractive offers.” 13

         34.   Indeed, an entire black market exists while the personal information

of vulnerable elderly Americans is exchanged. Thus, information disclosures like

Playboy’s are particularly troublesome because of their cascading nature: “Once

marked as receptive to [a specific] type of spam, a consumer is often bombarded

with similar fraudulent offers from a host of scam artists.” 14

         35.   Playboy is not alone in jeopardizing its subscribers’ privacy and

well-being in exchange for increased revenue: disclosing subscriber information

to data aggregators, data appenders, data cooperatives, direct marketers, and other

third parties is a widespread practice in the publishing industry.

         36.   Thus, as consumer data has become an ever-more valuable

commodity, the data mining industry has experienced rapid and massive growth.

Unfortunately for consumers, this growth has come at the expense of their most



13
   Fraud Against Seniors: Hearing before the Senate Special Committee on Aging
(August 10, 2000) (prepared statement of the FTC), available at
https://www.ftc.gov/sites/default/files/documents/public_statements/prepared-
statement-federal-trade-commission-fraud-against-seniors/agingtestimony.pdf (last
visited Jan. 29, 2019).
14
     See id.

                                            16
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.17    Page 17 of 32




basic privacy rights.

       Consumers Place Monetary Value on their Privacy and Consider Privacy
                       Practices When Making Purchases

           37.   As the data aggregation and cooperative industry has grown, so too

have consumer concerns regarding the privacy of their personal information.

           38.   A recent survey conducted by Harris Interactive on behalf of

TRUSTe, Inc. showed that 89 percent of consumers polled avoid doing business

with companies who they believe do not protect their privacy online. 15 As a result,

81 percent of smartphone users polled said that they avoid using smartphone apps

that they don’t believe protect their privacy online. 16

           39.   Thus, as consumer privacy concerns grow, consumers are

increasingly incorporating privacy concerns and values into their purchasing

decisions and companies viewed as having weaker privacy protections are forced

to offer greater value elsewhere (through better quality and/or lower prices) than

their privacy- protective competitors.

           40.   In fact, consumers’ personal information has become such a valuable




15
  See 2014 TRUSTe US Consumer Confidence Privacy Report, TRUSTe,
http://www.theagitator.net/wp-
content/uploads/012714_ConsumerConfidenceReport_US1.pdf (last visited Jan.
29, 2019).
16
     Id.

                                           17
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.18    Page 18 of 32




commodity that companies are beginning to offer individuals the opportunity to

sell their personal information themselves. 17

      41.      These companies’ business models capitalize on a fundamental tenet

underlying the personal information marketplace: consumers recognize the

economic value of their private data. Research shows that consumers are willing to

pay a premium to purchase services from companies that adhere to more stringent

policies of protecting their personal data. 18

      42.      Thus, in today’s economy, individuals and businesses alike place a

real, quantifiable value on consumer data and corresponding privacy rights. 19 As

such, while a business offers customers a service that includes statutorily

guaranteed privacy protections, yet fails to honor these guarantees, the customer


17
  See Joshua Brustein, Start-Ups Seek to Help Users Put a Price on Their Personal
Data, N.Y. Times (Feb. 12, 2012), available at
http://www.nytimes.com/2012/02/13/technology/start-ups-aim-to-help-users-put-a-
price-on-their-personal-data.html (last visited Jan. 29, 2019).
18
   See Tsai, Cranor, Acquisti, and Egelman, The Effect of Online Privacy
Information on Purchasing Behavior, 22(2) Information Systems Research 254,
254 (2011); see also European Network and Information Security Agency, Study on
monetising privacy (Feb. 27, 2012), available at
https://www.enisa.europa.eu/activities/identity-and-
trust/library/deliverables/monetising-privacy (last visited Jan. 29, 2019).
19
  See Hann, et al., The Value of Online Information Privacy: An Empirical
Investigation (Oct. 2003) at 2, available at
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.321.6125&rep=rep1&ty
pe=pdf (last visited Aug. 30, 2018) (“The real policy issue is not whether consumers
value online privacy. It is obvious that people value online privacy.”)
                                           18
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19           PageID.19   Page 19 of 32




receives a service of less value than the service paid for.

 Playboy Unlawfully Rents, Exchanges, And Discloses Its Customers’ Personal
                            Reading Information

      43.     Playboy maintains a vast digital database comprised of its

customers’ Personal Reading Information. Playboy discloses its customers’

Personal Reading Information to data aggregators and appenders who then

supplement that information with additional sensitive personal information about

each Playboy customer, including gender, purchasing habits and charitable. (See,

e.g., Exhibits B-C).

      44.     Playboy then rents and/or exchanges its mailing lists—which include

subscribers’ Personal Reading Information identifying which individuals

purchased which magazines, and can include the sensitive information obtained

from data aggregators and appenders—to other data aggregators and appenders,

other consumer-facing businesses, non-profit organizations seeking to raise

awareness and solicit donations, and to political organizations soliciting donations,

votes, and volunteer efforts. (See Exhibits B–C).

      45.     Playboy also discloses its customers’ Personal Reading Information

to data cooperatives, who in turn, give Playboy access to their own mailing list

databases.

      46.     As a result of Playboy’s data compiling and sharing practices,

companies can purchase and/or obtain mailing lists from Playboy that identify
                                          19
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19        PageID.20     Page 20 of 32




Playboy customers by their most intimate details: income, political affiliation,

religious practice, and charitable donations. Playboy’s disclosure of such sensitive

and personal information puts consumers, especially the more vulnerable members

of society, at risk of serious harm from scammers. For example, Playboy will

rent—to almost any organization willing to pay for it—a list with the names and

addresses of all Playboy customers who female, over the age of 50, with a net

worth of greater than $500,000, and a history of charitable donations.

      47.     Playboy does not seek its customers’ prior written consent to any of

these disclosures and its customers remain unaware that their Personal Reading

Information and other sensitive personal information is being rented and

exchanged on the open market.

      48.     Consumers can sign up for Playboy subscriptions through numerous

media outlets, including the Internet, telephone, or traditional mail. Regardless of

how the consumer subscribes, Playboy never requires the individual to read or

agree to any terms of service, privacy policy, or information-sharing policy.

Consequently, Playboy uniformly fails to obtain any form of consent from – or

even provide effective notice to – its customers before disclosing their Personal

Reading Information.

      49.     As a result, Playboy disclosed its customers’ Personal Reading

Information – including their reading habits and preferences that can “reveal

                                         20
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.21     Page 21 of 32




intimate facts about our lives, from our political and religious beliefs to our health

concerns” 20 – to anybody willing to pay for it.

      50.     By and through these actions, Playboy has intentionally disclosed to

third parties its Michigan customers’ Personal Reading Information without

consent, in direct violation of the PPPA.

                        CLASS ACTION ALLEGATIONS

      51.    Plaintiff seeks to represent a class defined as all Michigan residents

who, at any point in time between January 30, 2016 and July 30, 2016, had their

Personal Reading Information disclosed to third parties by Playboy without

consent (the “Class”). Excluded from the Class is any entity in which Defendant

has a controlling interest, and officers or directors of Defendant.

      52.    Members of the Class are so numerous that their individual joinder

herein is impracticable. On information and belief, members of the Class number

in the thousands. The precise number of Class members and their identities are

unknown to Plaintiff at this time but may be determined through discovery. Class

members may be notified of the pendency of this action by mail and/or publication

through the distribution records of Defendant.

      53.    Common questions of law and fact exist as to all Class members and


20
  California’s Reader Privacy Act Signed into Law, Electronic Frontier
Foundation (Oct. 3,
2011), https://www.eff.org/press/archives/2011/10/03 (last visited Jan. 29, 2019).
                                            21
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.22    Page 22 of 32




predominate over questions affecting only individual Class members. Common

legal and factual questions include, but are not limited to: (a) whether Playboy is a

“retailer or distributor” of publications (i.e., magazines); (b) whether Playboy

obtained consent before disclosing to third parties Plaintiff’s and the Class’s

Personal Reading Information; (c) whether Playboy’s disclosure of Plaintiff’s and

the Class’s Personal Reading Information violated the PPPA; and (d) whether

Playboy’s rental, exchange, and/or disclosure of Plaintiff’s and the Class’s

Personal reading Information constitutes unjust enrichment.

      54.    The claims of the named Plaintiff are typical of the claims of the Class

in that the named Plaintiff and the Class sustained damages as a result of

Defendant’s uniform wrongful conduct, based upon Defendant’s disclosure of

Plaintiff’s and the Class’s Personal Reading Information.

      55.    Plaintiff is an adequate representative of the Class because his

interests do not conflict with the interests of the Class members he seeks to

represent, he has retained competent counsel experienced in prosecuting class

actions, and he intends to prosecute this action vigorously. The interests of Class

members will be fairly and adequately protected by Plaintiff and his counsel.

      56.    The class mechanism is superior to other available means for the fair

and efficient adjudication of the claims of Class members. Each individual Class

member may lack the resources to undergo the burden and expense of individual

                                          22
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19          PageID.23    Page 23 of 32




prosecution of the complex and extensive litigation necessary to establish

Defendant’s liability. Individualized litigation increases the delay and expense to

all parties and multiplies the burden on the judicial system presented by the

complex legal and factual issues of this case. Individualized litigation also

presents a potential for inconsistent or contradictory judgments. In contrast, the

class action device presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision

by a single court on the issue of Defendant’s liability. Class treatment of the

liability issues will ensure that all claims and claimants are before this Court for

consistent adjudication of the liability issues.

                                      COUNT I
               Violation of the Preservation of Personal Privacy Act
                                     (PPPA § 2)

       57.    Plaintiff repeats the allegations contained in the foregoing paragraphs

as if fully set forth herein.

       58.    Plaintiff brings this claim individually and on behalf of members of

the Class against Defendant Playboy.

       59.    As a magazine publisher that sells subscriptions to consumers,

Playboy is engaged in the business of selling written materials at retail. See PPPA

§ 2.

       60.    By purchasing a subscription to Playboy magazine, Plaintiff


                                           23
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19        PageID.24    Page 24 of 32




purchased written materials directly from Playboy. See PPPA § 2.

      61.    Because Plaintiff purchased written materials directly from Playboy,

he is a “customer” within the meaning of the PPPA. See PPPA § 1.

      62.    At various times between January 30, 2016 and July 30, 2016,

Playboy disclosed Plaintiff’s Personal Reading Information, which identified him

as a Playboy customer, in at least three ways.

      63.    First, Playboy disclosed mailing lists containing Plaintiff’s Personal

Reading Information to data aggregators and data appenders, who then

supplemented the mailing lists with additional sensitive information from their

own databases, before sending the mailing lists back to Playboy.

      64.    Second, Playboy disclosed mailing lists containing Plaintiff’s Personal

Reading Information to data cooperatives, who in turn gave Playboy access to their

own mailing list databases.

      65.    Third, Playboy rented and/or exchanged its mailing lists containing

Plaintiff’s Personal Reading Information—enhanced with additional information

from data aggregators and appenders—to third parties, including other consumer-

facing companies, direct-mail advertisers, and organizations soliciting monetary

contributions, volunteer work, and votes.

      66.    Because the mailing lists included the additional information from the

data aggregators and appenders, the lists were more valuable, and Playboy was

                                         24
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.25    Page 25 of 32




able to increase its profits gained from the mailing list rentals and/or exchanges.

       67.   By renting, exchanging, or otherwise disclosing its customer lists,

between January 30, 2016 and July 30, 2016, Playboy disclosed to persons other

than Plaintiff records or information concerning his purchase of written materials

from Playboy. See PPPA § 2.

       68.   The information Playboy disclosed indicates Plaintiff’s name and

address, as well as the fact that he subscribed Playboy. Accordingly, the records or

information disclosed by Playboy indicate Plaintiff’s identity. See PPPA § 2.

       69.   Plaintiff and the members of the Class never consented to Playboy

disclosing their Personal Reading Information to anyone.

       70.   Worse yet, Plaintiff and the members of the Class did not receive

notice before Playboy disclosed their Personal Reading Information to third

parties.

       71.   On information and belief, Playboy’s disclosures, between January

30, 2016 and July 30, 2016, of Plaintiff’s and the Class’s Personal Reading

Information were not made pursuant to a court order, search warrant, or grand jury

subpoena.

       72.   Playboy’s disclosures, between January 30, 2016 and July 30, 2016,

of Plaintiff’s and the Class’s Personal Reading Information were not made to

collect payment for their subscriptions.

                                           25
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.26    Page 26 of 32




      73.    Playboy’s disclosures, between January 30, 2016 and July 30, 2016,

of Plaintiff’s Personal Reading Information were made to data aggregators, data

appenders, data cooperatives, direct-mail advertisers, and organizations soliciting

monetary contributions, volunteer work, and votes—all in order to increase

Playboy’s revenue. Accordingly, Playboy’s disclosures were not made for the

exclusive purpose of marketing goods and services directly to Plaintiff and the

members of the Class.

      74.    By disclosing Plaintiff’s Personal Reading Information, between

January 30, 2016 and July 30, 2016, Playboy violated Plaintiff’s and the Class’s

statutorily-protected right to privacy in their reading habits. See PPPA § 2.

      75.    Additionally, because Plaintiff and the members of the Class paid for

their subscriptions to Playboy’s publications, and Playboy was obligated to comply

with the PPPA, Playboy’s unlawful disclosure of Plaintiff’s and the other Class

members’ Personal Reading Information deprived Plaintiff and the Class members

of the full value of their paid-for subscriptions. Because Plaintiff and the other

Class members ascribe monetary value to the privacy of their Personal Reading

Information, Playboy’s unlawful rental, exchange, and/or other disclosure of their

Personal Reading Information caused them to receive less value than they paid for,

thereby causing them economic harm.

      76.    Likewise, because Plaintiff and the other Class members ascribe

                                          26
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.27    Page 27 of 32




monetary value to the privacy of their Personal Reading Information, a magazine

publication subscription that keeps their Personal Reading Information private is

more valuable than one that does not.

       77.    Accordingly, had Plaintiff been adequately informed of Playboy’s

disclosure practices, he would not have been willing to purchase his Playboy

subscription at the price charged, if at all. Thus, Playboy’s unlawful disclosures

caused Plaintiff economic harm.

       78.    Playboy’s disclosure of Plaintiff’s Personal Reading Information to

third parties has also caused an influx of third party print advertisements.

       79.    As a result of Playboy’s unlawful disclosure of their Personal Reading

Information, Plaintiff and the members of the Class have suffered privacy and

economic injuries. On behalf of himself and the Class, Plaintiff seeks: (1) an

injunction requiring Defendant Playboy to obtain consent from Michigan

customers prior to the disclosure of their Personal Reading Information as required

by the PPPA; (2) actual damages, including disgorgement, or $5,000.00, whichever

is greater, per Class member pursuant to PPPA § 5(a); and (3) costs and reasonable

attorneys’ fees pursuant to PPPA § 5(b).

                                    COUNT II
                                 Unjust Enrichment

       80.    Plaintiff repeats the allegations contained in the paragraphs above as if

fully set forth herein.
                                           27
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19          PageID.28    Page 28 of 32




      81.       Plaintiff brings this claim individually and on behalf of the members

of the Class against Defendant Playboy.

      82.       Plaintiff and the Class members conferred benefits on Playboy by

providing Playboy with their Personal Reading Information and paying Playboy

for their magazine publication subscriptions.

      83.       Playboy received and retained the information and money belonging

to Plaintiff and the Class when Plaintiff and the Class subscribed to Playboy’s

publications.

      84.       Because Playboy received and processed Plaintiff’s and the Class’s

subscription payments and Personal Reading Information, and because Playboy

has employees and/or agents handling customer accounts and billing as well as

customer data, Playboy appreciates or has knowledge of such benefits.

      85.       Under the PPPA, Plaintiff and the Class members were entitled to

confidentiality in their Personal Reading Information as part of their subscriptions.

      86.       Under principles of equity and good conscience, because Playboy

failed to comply with the PPPA, Playboy should not be allowed to retain the full

amount of money Plaintiff and the Class paid for their subscriptions or the money

it received by renting, exchanging, and/or otherwise disclosing Plaintiff’s and the

Class’s Personal Reading Information.

      87.       Moreover, Playboy should not be allowed to retain the monies it

                                           28
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19        PageID.29    Page 29 of 32




received as a result of renting, exchanging, and/or otherwise disclosing Plaintiff’s

and the Class’s Personal Reading Information.

      88.    Plaintiff and the other Class members have suffered actual damages as

a result of Playboy’s unlawful conduct in the form of the value Plaintiff and the

other Class members paid for and ascribed to the confidentiality of their Personal

Reading Information. This amount is tangible and will be calculated at trial.

      89.    Additionally, Plaintiff and the Class members have suffered actual

damages inasmuch as Playboy’s failure to inform them that it would disclose their

Personal Reading Information caused them to purchase magazine publication

subscriptions when they otherwise would not have.

      90.    Further, a portion of the purchase price of each Playboy magazine

subscription sold to Plaintiff and the other Class members was intended to ensure

the confidentiality of Plaintiff’s and the other Class members’ Personal Reading

Information, as required by the PPPA. Because Plaintiff and the other Class

members were denied services that they paid for and were entitled to receive—i.e.,

confidentiality of their Personal Reading Information—and because Plaintiff and

the Class would have commanded a discount to voluntarily forego those benefits,

they incurred actual monetary damages.

      91.    To prevent inequity, Playboy should return to Plaintiff and the Class

the value they ascribe to confidentiality of their Personal Reading Information and

                                         29
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.30    Page 30 of 32




all money derived from Playboy’s rental, exchange, and/or other disclosure of

Plaintiff’s and the Class’s Personal Reading Information.

      92.    Accordingly, Plaintiff and the Class members seek an order declaring

that Playboy’s conduct constitutes unjust enrichment, and awarding Plaintiff and

the Class restitution in an amount to be calculated at trial equal to the amount of

money obtained by Playboy through its rental, exchange, and/or other disclosure of

Plaintiff’s and the Class’s Personal Reading Information.

                             PRAYER FOR RELIEF

      93.    WHEREFORE, Plaintiff, individually and on behalf of all others

similarly situated, seeks a judgment against Defendant as follows:

             A.    For an order certifying the Class under Rule 23 of the
                   Federal Rules of Civil Procedure and naming Plaintiff as
                   representative of the Class and Plaintiff’s attorneys as
                   Class Counsel to represent the Class;

              B.     For an order declaring that Defendant’s conduct as
                     described herein violates the Preservation of Personal
                     Privacy Act, PPPA;

              C.     For an order finding in favor of Plaintiff and the Class on
                     all counts asserted herein;

              D.     For an award of actual damages or $5,000, whichever is
                     greater, to Plaintiff and each Class member, as provided
                     by the Preservation of Personal Privacy Act, PPPA § 5(a);

              E.     For prejudgment interest on all amounts awarded;

              F.     For an order of restitution and all other forms of equitable
                     monetary relief;
                                          30
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19         PageID.31    Page 31 of 32




             G.     For injunctive relief as pleaded or as the Court may deem
                    proper; and

             H.     For an order awarding Plaintiff and the Class their
                    reasonable attorneys’ fees and expenses and costs of suit.

                                 JURY DEMAND

      Plaintiff demands a trial by jury on all causes of action and issues so triable.


Dated: January 30, 2019                Respectfully submitted,

                                       MARK KOKOSZKI,

                                       By:         /s Philip L. Fraietta
                                       One of Plaintiff’s Attorneys

                                       Joseph I. Marchese
                                       jmarchese@bursor.com
                                       Philip L. Fraietta
                                       pfraietta@bursor.com
                                       BURSOR & FISHER, P.A.
                                       888 Seventh Avenue
                                       New York, New York 10019
                                       Tel: 646.837.7150
                                       Fax: 212.989.9163

                                       Frank S. Hedin*
                                       fhedin@hedinhall.com
                                       David W. Hall*
                                       dhall@hedinhall.com
                                       HEDIN HALL LLP
                                       1395 Brickell Avenue, Suite 900
                                       Miami, Florida 33131
                                       Tel: 305.357.2107
                                       Fax: 305.200.8801

                                       *Application for Admission Forthcoming

                                         31
Case 2:19-cv-10302-BAF-RSW ECF No. 1 filed 01/30/19   PageID.32   Page 32 of 32




                                   Nick Suciu III
                                   nicksuciu@bmslawyers.com
                                   BARBAT, MANSOUR & SUCIU PLLC
                                   1644 Bracken Road
                                   Bloomfield Hills, Michigan 48302
                                   Tel: 313.303.3472

                                   Counsel for Plaintiff Mark Kokoszki




                                     32
